—Order, Supreme Court, New York County (Edward Lehner, J.), entered December 3, 1998, which, in an action to recover monies allegedly withheld in contravention of a partnership agreement, denied plaintiffs’ motion for summary judgment and defendants’ cross motion for summary judgment on their fifth, sixth and eighth defenses, unanimously affirmed, without costs.
The motion court correctly held that ambiguities in the subject partnership agreement and its amendment rendered its interpretation as a matter of law impracticable at this juncture in the litigation (cf., Payne v Palisades Interstate Park Commn., 226 AD2d 902, lv denied 88 NY2d 810), and that questions of fact precluded resolution of the agreement’s ambiguities on the basis of extrinsic evidence. We have considered the parties’ remaining arguments for affirmative relief and find them unavailing. Concur — Nardelli, J. P., Tom, Wallach, Rubin and Andrias, JJ.